Citation Nr: 1134269	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As provided in the December 2010 Board remand, the RO denied the Veteran's claim in an October 2008 rating decision finding that he had not submitted new evidence to reopen his service connection claim for peripheral neuropathy. Specifically, the RO found that the Veteran did not appeal the December 2005 rating decision which initially denied his service connection claim.  However, the Veteran filed a timely notice of disagreement in January 2006.  Thereafter, the RO issued a November 2006 statement of the case on the peripheral neuropathy claim and the Veteran perfected his appeal.  As such, the December 2005 rating decision did not become final and the Board will not address the issue of whether new and material evidence has been submitted sufficient to reopen the claim.  

As provided above, the Board remanded this matter in December 2010 for further evidentiary development.  The RO substantially complied with the dictates of the remand as it related to the Veteran's hearing loss and tinnitus claims.  Stegall v. West, 11 Vet. App. 268 (1998)( holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  However, the issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to an in-service disease or injury, to include in-service acoustic trauma.

2.  The Veteran's tinnitus is not related to an in-service disease or injury, to include in-service acoustic trauma


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the hearing loss and tinnitus claims, a January 2009 letter fully satisfied the duty to notify provisions.  See Dingess/Hartman, 19 Vet. App. 473.  The duty to notify has been satisfied.

The Board also concludes the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Board acknowledges that the Veteran was afforded VA audio examinations in March 2009 and January 2011 in association with his service connection claims for hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2009 VA examination report was inadequate as it was unclear whether the VA examiner converted the July 1967 audiogram results from his enlistment examination to International Standards Organization (ISO) - American national Standards Institute (ANSI) standards before opining as to the etiology of the Veterans hearing loss and tinnitus.  The matter was remanded for the Veteran's hearing loss and tinnitus to be reevaluated.  In January 2011, the Veteran was examined.   The examiner provided a thorough history of the Veteran's past and present hearing problems as well as a medical nexus opinion and extensive discussion regarding the etiology of the hearing loss and tinnitus.  These opinions are predicated on a full reading of the Veteran's claims file and the VA examiner considered all of the pertinent medical evidence.  As such, the January 2011 VA examination is adequate.  See Barr, 21 Vet. App. at 312.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal, and there is no assertion to the contrary.

II.  Service Connection

The Veteran asserts that he suffered hearing loss and tinnitus due to in-service noise exposure.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a. Hearing Loss

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2010).

By way of background, the Veteran testified during his Board hearing that he was exposed to loud noise during his service in Vietnam.  He also indicated that no hearing protection was provided at that time.  The Veteran's DD Form 214 indicates that he was trained as a light vehicle driver.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  While the Veteran's specific occupation, as listed on his DD Form 214, is not included in this list, other potentially equivalent occupations show a moderate to high probability of in-service noise exposure.  Further, the Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded.  

Post-service medical records indicate that the Veteran suffers from bilateral sensorineural hearing loss which meet the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  Therefore, the Board turns to the issue of nexus.  See Davidson, 1581 F.3d 1313.

The Veteran testified during his August 2010 Board hearing that during his service in Vietnam he would drive medical supplies to and from the "71st Evac Hospital" and be constantly attacks by rocket and mortar shots.  He indicated that he was exposed to constant noise from the air field, the artillery fire base, and from rocket and mortar attacks, as well as from firing a M-14 rifle.  He testified that after service discharge he worked in a sawmill from 1969 to 1972 but wore earmuffs or earplugs at that time. He testified that he was not exposed to excessive noise exposure with his subsequent jobs or through recreational activities.  The Board also finds that the Veteran is competent to state that he experienced noise exposure in service and that he perceived that he had hearing problems.  See Jandreau, 492 F.3d 1372.  He is also found to be credible in these assertions.

In this case, the Veteran's July 1967 pre-induction examination showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10) 
-
5 (10)
LEFT
15 (30)
5 (15)
0 (10)
-
5 (10)

It is noted that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  

The Veteran's April 1969 separation examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
5
LEFT
5
0
0
-
5

The March 2009 VA examination report showed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
45
LEFT
15
20
20
25
30

The threshold of hearing loss in the left ear did not meet the requirements for a current hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner stated that tympanometry testing suggested a possible Eustachian tube dysfunction for both ears.  The examiner then opined that the Veteran's current hearing loss was less likely as not the result of his service.  He indicated that the Veteran's discharge audiogram showed normal hearing results in both ears and there was no evidence of significant threshold shift for either ear over the period of service comparing his discharge and enlistment audiogram results.  The examiner reasoned that had the military noise exposure affected his hearing and caused hearing loss, such loss would have been shown on his discharge physical audiogram.  

A private audiogram report dated in November 2010 indicates sensorineural hearing loss in both ears and indicated a history of both military and occupational noise exposure.  No etiological opinion was included in this report.

The Veteran submitted to an additional VA examination in January 2011 wherein the same examiner reviewed the claims file, examined the Veteran, and provided a detailed etiological opinion.  In the January 2011, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  His pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
25
50
LEFT
20
25
40
55
45

The examiner further provided that there continued to be evidence of mild bilateral middle ear dysfunction. Tympanometry continued to show a Type C curve for the right ear and a broad Type C curve for the left ear indicative of Eustachian tube dysfunction.  The examiner opined that the Veteran's hearing loss was less likely as not related to his in-service acoustic trauma.  He reasoned that there was no evidence of significant downward threshold shift during service.  In fact, the examiner pointed to the fact that the Veteran's hearing actually improved from the induction examination to the separation examination.  With respect to the Eustachian tube dysfunction, the examiner indicated that on otoscopic check, both ear drums appeared mildy retracted, but were otherwise unremarkable in appearance.  He indicated that the lack of significant pure tone air/bone gaps on pure tone testing would indicate that the mild ear drum retractions do not have a significant effect on the Veteran's hearing.  While the VA examiner indicated that he could not diagnose or opine as to the etiology of the Eustachian tube dysfunction, the Board remand did not request such an opinion.  Instead, the Board remand asked the VA examiner to determine whether the Eustachian tube dysfunction affected the Veteran's hearing loss.  The Board finds that this question was sufficiently answered.  As provided above, the Board finds this January 2011 VA examination to be adequate and places great probative weight on the findings.  

Additionally, the Board again notes that the Veteran's statements regarding his in-service noise exposure are competent and credible evidence.  However, his statements regarding the etiology of his hearing loss are not.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report in-service noise exposure and any problems he experiences with his hearing.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (especially as defined in 38 C.F.R. § 3.385) is not a condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of hearing loss.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of hearing loss within one year of service separation; and therefore, he cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Tinnitus

The Veteran's post-service medical records show a diagnosis of tinnitus.  Additionally, and as mentioned above, in-service noise exposure is conceded.  The Board looks to the issue of nexus.  

The Veteran's service treatment records are silent for any complaints of or treatment for tinnitus.  In fact, during the Veteran's April 1969 separation examination, the Veteran denied any hearing problems.  

The Veteran was afforded a VA examination in March 2009 where he reported constant ringing in his ears for many years with an estimated onset in the 1980s.  The examiner opined that the Veteran's tinnitus was less likely due to service and reasoned that the Veteran indicated on onset of tinnitus in the 1980s, about twenty years after service discharge.  

A private November 2011 audiogram report indicates that the Veteran had constant tinnitus but did not provide an etiological opinion.  The Veteran was afforded an additional VA examination in January 2011 where he again reported an onset of tinnitus in the late 1980s.  The examiner sought clarification from the Veteran who reported to some tinnitus during service.  The Veteran indicated that he would have some ringing in his ears after shooting his rifle but it would subside.  The Veteran indicated that he could not recall how much he noticed his ear noises right after service discharge but indicated that it had become prominent in the 1980s.  The examiner indicated that the Veteran's current tinnitus was likely a symptom of his current hearing loss.  He opined that the etiology of the tinnitus could not be determined without resort to mere speculation.  He provided that the Veteran had a history of in-service noise exposure and reported in-service tinnitus but that it would subside after awhile.  The examiner also pointed to the fact that the Veteran did not recall ringing in his ears upon service discharge and that the symptoms did not become prominent in the late 1980s.  In light of the normal hearing noted during service separation and the lack of significant threshold shift compared to his pre-induction examiner could not attribute his tinnitus complaint to any in-service hearing loss.  

The Veteran submitted an article indicating the possible link between posttraumatic stress disorder and tinnitus.  This article is not specific to the Veteran and is therefore given limited probative value.

The Veteran testified during his August 2010 Board hearing that he had some tinnitus during service.  He indicated that the ringing in his ears started after he fired his M14 rifle but would subside after awhile.  He provided that his tinnitus began in service and continued after service discharge.  The Board finds that the Veteran is competent to state that he experienced noise exposure as well as hearing problems in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau, 492 F.3d 1372.  He is also found to be credible in these assertions.

The Board sympathizes with the Veteran and acknowledges that his tinnitus has likely had a significant impact on his daily life.  However, the weight of the evidence is against a finding that the Veteran's tinnitus was incurred in or related to service.  Again, post-service medical records show that the Veteran's tinnitus was not noted until 2009 and he did not seek treatment for his tinnitus until many years after service discharge.  See Maxson, 12 Vet. App. 453.  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered in association with service nexus many years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The issue of service connection for peripheral neuropathy was remanded in a December 2010 Board remand for the RO to obtain an opinion as to the etiology of the Veteran's peripheral neuropathy.  Specifically, the Board requested that the examiner attempt to determine whether the Veteran's peripheral neuropathy was acute or subacute to determine whether this disorder fell under the list of presumptive disorders for herbicide exposure.  38 C.F.R. § 3.309(e), Note 2.  The examiner was also asked to determine whether the peripheral neuropathy (i) had its onset within one year after service discharge and (ii) was secondary to nonservice-connected residuals of a back injury, to include radiating back and knee pain.  The examiner was also asked to provide an opinion as to whether the Veteran's peripheral neuropathy was caused by an event or injury in-service, to include his presumed exposure to Agent Orange.  

The Veteran was examined by VA in January 2011 to obtain an opinion as to the etiology of his peripheral neuropathy.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 examination is inadequate.  During the examination, the examiner diagnosed the Veteran with bilateral lower extremity S1 radiculopathy with underline general polyneuropathy.  There is no indication that the examiner reviewed the claims file.  The examiner opined that it was less likely as not that the Veteran's lower extremity problems were related to his service.   The examiner pointed to the fact that these problems did not have their onset until the late 1980s as a reason for his opinion.  The examiner also pointed to the fact that the Veteran's separation examination was also silent for any complaints of back pain, leg pain, or neuropathy symptoms.  However, the examiner did not provide an opinion as to whether the Veteran's neuropathy was acute or subacute.  He did not indicate whether the evidence indicates that his neuropathy had its onset within one year of service discharge.  Finally, the examiner did not provide an opinion as to whether the neuropathy was related to a nonservice-connected back injury. 

The matter must be remanded for the examiner to answer this question.  See Stegall v. West, 11 Vet. App. 268 (1998)( holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  

Further, the December 2010 Board remand requested that the RO obtain electormyocardioagrapy (EMG) reports dated in 2006 and 2008 as referenced in VA treatment notes dated in November 2008 and February 2009.  The RO sent the Veteran a letter dated in January 2011 requesting that he submit a signed form authorizing VA to obtain treatment notes from Adena Hospital, which appears to be the contracting private medical facility which performed the EMGs in 2006 and 2008.  The Veteran did not respond.  On remand, the RO should again attempt to obtain any medical records relevant to the Veteran's peripheral neuropathy from the VA Medical Center in Chillicothe, Ohio or any contracting private medical facility, to include the EMG reports referred to in the November 2008 and February 2009 VA treatment records from an Adena Hospital.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain medical records relevant to the Veteran's peripheral neuropathy from the VA Medical Center in Chillicothe, Ohio or any contracting private medical facility, to include the EMG reports referred to in the November 2008 and February 2009 VA treatment records from an Adena Hospital.  The RO should then associate these documents with the Veteran's claims file.  All efforts to obtain these records should be documented.  

2. Then, schedule the Veteran for another VA examination to determine whether the Veteran's peripheral neuropathy is at least as likely as not etiologically related to service, to include his presumed exposure to Agent Orange.  The examiner should determine whether the Veteran's peripheral neuropathy is acute or subacute.  The examiner should also determine whether the Veteran's peripheral neuropathy likely had its onset within a year of service separation or is related to any other diagnosed condition, specifically the residuals of a low back injury.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner prior to the examination and such review should be noted.  The examiner should accomplish any indicated special tests, studies, or additional consultations.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The RO should then readjudicate the claim.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


